Exhibit 10.2 Europa Capital Investments, LLC 100 Europa Drive Suite 455 Chapel Hill, NC 27517 February 1, 2010 Real Estate Restoration and Rental, Inc 710 Wellingham Drive Durham, NC 27113 Dear Deborah Lovig, This letter will serve as our agreement to provide administrative and other miscellaneous services to Real Estate Restoration and Rental, Inc. Europa Capital services will also from time to time include help with various transactions that the company may be considering. Europa Capital Investments, LLC will bill Real Estate Restoration and Rental, Inc. $5,000 a month to cover the monthly retainer and some incidental expenses that might occur. Europa Capital will also submit bills associated with transactions directly to the company to be paid. This agreement will remain in effect until one or the other party informs the other that the agreement is ending. Sincerely, /s/ Peter Coker Peter Coker Managing Director Accepted; /s/Deborah Lovig Deborah Lovig, President
